DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2006/0054317) in view of Lanclos (US 2012/0199352) and McEwen-King (US 2013/0233537).

	Regarding claim 1, Clark discloses a method (see Abstract: method), comprising:
deploying a perforation charge into a wellbore (see paragraphs 0003 and 0005-0006); 
detonating the perforation charge (see paragraphs 0005 and claim 1); 
deploying a cable into the wellbore (see paragraphs 0016-0018: method includes deploying a cable, optical fiber, into the wellbore); and 
monitoring a fluid flow at a predetermined location in the wellbore using the cable and determining whether the perforation charge detonated at the predetermined location based on the fluid flow (see Abstract and paragraphs 0011 and 0016-0018: determining if the TCP successfully detonates).


determining a fluid flow rate at a predetermined location in the wellbore using the cable and determining whether the perforation charge detonated at the predetermined location based on the fluid flow rate. 

Lanclos discloses signaling the perforation charge to detonate the perforation charge (see paragraphs 0008 and 0012: signal for triggering detonation).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark with the teaching of Lanclos, i.e. using a signal to trigger the detonation of the charge, for the advantageous benefit of timely and carefully controlling the downhole explosion. 

Clark and Lanclos do not expressly disclose determining a fluid flow rate at a predetermined location in the wellbore using the cable and determining whether the perforation charge detonated at the predetermined location based on the fluid flow rate. 

McEwen-King discloses determining a fluid flow rate at a predetermined location in the wellbore using the cable and determining whether the perforation exists at the predetermined location based on the fluid flow rate (see paragraphs 0003, 0015, 0033, 0036, and 0038: monitoring acoustic disturbances of the fiber as they correspond to the location wherein the perforation charges fired and fractured sites via flow rates). 


Regarding claim 11, Clark discloses a system (see Abstract: method and apparatus/system), comprising:
a downhole tool comprising one or more perforation charges, the downhole tool being configured to be run into a wellbore (see paragraphs 0005-0006 and claim 1: tubing conveyed perforating gun is place in a wellbore, contains a number of charges); 
a cable configured to be run into the wellbore and to measure a physical characteristic of the wellbore at least at a predetermined location, wherein the physical characteristic is indicative of a flow of fluid in the wellbore at the predetermined location (see Abstract and paragraphs 0011 and 0016-0018: method includes deploying a cable, optical fiber, into the wellbore and determining if the TCP successfully detonates based on monitoring flow of fluid in the wellbore); and
a processor configured determine whether the one or more perforation charges detonated at the predetermined location based on the fluid flow at the predetermined location (see paragraphs 0016-0018 and 0020: computer configured to determine if the changes successfully donated based upon the sensed data/flow of a fluid).


wherein the cable configured to be run into the wellbore, after the wellbore is perforated, wherein the physical characteristic is indicative of a flow rate of fluid in the wellbore at the predetermined location; and
wherein the processor is configured to determine whether the one or more perforation charges detonated at the predetermined location based on the fluid flow rate at the predetermined location. 

Lanclos discloses wherein the one or more perforation charges are configured to detonate in response to a signal (see paragraphs 0008 and 0012: signal for triggering detonation).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark with the teaching of Lanclos, i.e. using a signal to trigger the detonation of the charge, for the advantageous benefit of timely and carefully controlling the downhole explosion. 

Clark and Lanclos do not expressly disclose determining wherein the cable is configured to be run into the wellbore, after the wellbore is perforated, wherein the physical characteristic is indicative of a flow rate of fluid in the wellbore at the predetermined location; and


McEwen-King discloses determining wherein the cable is configured to be run into the wellbore, after the wellbore is perforated, wherein the physical characteristic is indicative of a flow rate of fluid in the wellbore at the predetermined location (see paragraphs 0003, 0015, 0033, 0036, and 0038: monitoring acoustic disturbances of the fiber using a cable that is in the wellbore after the wellbore is perforated, data is indicative of flow rate at a particular location); and 
a processor that is configured to determine whether the one or more perforation charges detonated at the predetermined location based on the fluid flow rate at the predetermined location (see paragraphs 0003, 0015, 0033, 0036, 0038, 0042 and 0060-0061: monitoring acoustic disturbances of the fiber as they correspond to the location wherein the perforation charges fired and fractured sites via flow rates). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 





Regarding claim 18, Clark discloses a system (see Abstract: method and apparatus/system) comprising:
a downhole tool comprising a perforation charge that is configured to detonate, wherein the downhole tool is configured to be deployed into a wellbore (see paragraphs 0005-0006 and claim 1: tubing conveyed perforating gun is place in a wellbore, contains a number of charges); 
a cable configured to be deployed into the wellbore (see Abstract and paragraphs 0011 and 0016-0018: method includes deploying a cable, optical fiber); 
a computing system (see paragraphs 0016-0018 and 0020: computer) comprising:
determining a fluid flow at a predetermined location in the wellbore using the cable and determining whether the perforation charge detonated at the predetermined location based on the fluid flow (see Abstract and paragraphs 0011, 0016-0018, and 0020: method includes deploying a cable, optical fiber, into the wellbore and determining if the TCP successfully detonates based on monitoring flow of fluid in the wellbore).

Clark does not expressly disclose wherein the perforation charge that is configured to detonate in response to a signal; 
wherein the computer contains one or more processors and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed, are configured to cause the computing system to perform operations, the operations comprising:

determining whether the perforation charge detonated at the predetermined location based on the fluid flow rate.

Lanclos discloses wherein the perforation charge that is configured to detonate in response to a signal (see paragraphs 0008 and 0012: signal for triggering detonation).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark with the teaching of Lanclos, i.e. using a signal to trigger the detonation of the charge, for the advantageous benefit of timely and carefully controlling the downhole explosion. 

Clark and Lanclos do not expressly disclose wherein the computer contains one or more processors and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed, are configured to cause the computing system to perform operations, the operations comprising:
determining a fluid flow rate at a predetermined location in the wellbore using the cable; and
determining whether the perforation charge detonated at the predetermined location based on the fluid flow rate.

McEwen-King discloses wherein the computer contains one or more processors and a memory system comprising one or more non-transitory, computer-readable media 
determining a fluid flow rate at a predetermined location in the wellbore using the cable (see paragraphs 0003, 0015, 0033, 0036, and 0038: monitoring acoustic disturbances of the fiber using a cable that is in the wellbore after the wellbore is perforated, data is indicative of flow rate at a particular location); and
determining whether the perforation charge detonated at the predetermined location based on the fluid flow rate (see paragraphs 0003, 0015, 0033, 0036, 0038, 0042 and 0060-0061: monitoring acoustic disturbances of the fiber as they correspond to the location wherein the perforation charges fired and fractured sites via flow rates).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 2, Clark and Lanclos do not expressly disclose wherein the cable comprises one or more intrinsic fiber optic sensors, the method further comprising acquiring one or more measurements of a physical characteristic representative of the fluid flow rate using the one or more intrinsic fiber optic sensors.

McEwen-King discloses wherein the cable comprises one or more intrinsic fiber optic sensors, the method further comprising acquiring one or more measurements of a 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 3, Clark and Lanclos do not expressly disclose wherein the physical characteristic comprises vibration.

McEwen-King discloses wherein the physical characteristic comprises vibration (see paragraphs 0009, 0013, and 0017: flow data correlated with acoustic data/vibrational data sensed by the DAS/distributed acoustic sensing optical fiber; and see paragraphs 0060 and 0064: sensors may be intrinsic).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 4, Clark and Lanclos do not expressly disclose wherein determining fluid flow rates at a range of locations in the wellbore, including the predetermined location, using the one or more intrinsic fiber optic sensors. 

McEwen-King discloses wherein determining fluid flow rates at a range of locations in the wellbore, including the predetermined location, using the one or more intrinsic fiber optic sensors (see paragraphs 0009, 0013, and 0017: flow data correlated with acoustic data/vibrational data sensed by the DAS/distributed acoustic sensing optical fiber; and see paragraphs 0060-0065: intrinsic sensor cover a range of depths).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 5, Clark and Lanclos do not expressly disclose determining that the perforation charge did not detonate at the predetermined location based on the fluid flow rate at the predetermined location and determining an actual location that the perforation charge detonated based on the fluid flow rate at the actual location, the actual location being in the range of locations.

McEwen-King discloses determining that the perforation charge did not detonate at the predetermined location based on the fluid flow rate at the predetermined location 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 6, Clark and Lanclos do not expressly disclose wherein the cable is positioned in a tubular in the wellbore.

McEwen-King discloses wherein the cable is positioned in a tubular in the wellbore (see paragraph 0014: optical fiber runs within the casing, i.e. a tubular in the wellbore).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for 

Regarding claim 8, Clark and Lanclos do not expressly disclose determining that the perforation charge did not detonate at the predetermined location and determining an actual location where the perforation charge detonated.

McEwen-King discloses determining that the perforation charge did not detonate at the predetermined location and determining an actual location where the perforation charge detonated (see Figs 2a, 2b, 3a and 3b and paragraphs 0065 and 0067-0070: indicates the locations of perforations/successful discharges based upon fluid flow signal analysis, perforations are within the range of locations being monitored by the optical fiber; obvious that detonations occurred at perforation locations and did not occur at non-perforated locations).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 



Regarding claim 10, Clark and Lanclos do not expressly disclose wherein deploying the perforation charge comprises deploying the perforation charge to an actual location that is different from the predetermined location such that the perforation charge detonates at the actual location and not the predetermined location.

McEwen-King discloses wherein deploying the perforation charge comprises deploying the perforation charge to an actual location that is different from the predetermined location such that the perforation charge detonates at the actual location and not the predetermined location (see Figs 2a, 2b, 3a and 3b and paragraphs 0002, 0065 and 0067-0070: indicates the locations of perforations/successful discharges based upon fluid flow signal analysis, perforations are within the range of locations being monitored by the optical fiber; obvious that detonations occurred at perforation locations and did not detonate at the other location being monitored by the optical fiber, i.e. did not detonate at those predetermined locations, meets the limitations of the claimed invention as predetermined location recited by the claimed invention only has to correspond to one of the monitored locations within the wellbore that are being monitored where no perforation occurred).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 13, Clark and Lanclos do not expressly disclose wherein the cable comprises one or more intrinsic fiber optic sensors configured to measure vibration.

McEwen-King discloses wherein the cable comprises one or more intrinsic fiber optic sensors configured to measure vibration (see paragraphs 0009, 0013, and 0017: flow data correlated with acoustic data/vibrational data sensed by the DAS/distributed acoustic sensing optical fiber; and see paragraphs 0060 and 0064: sensors may be intrinsic).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 14, Clark and Lanclos do not expressly disclose wherein the cable comprises one or more intrinsic fiber optic sensors configured to measure fluid flow rate across a range of positions including the predetermined location, and wherein the processor is configured to determine an actual location where the one or more perforation charges detonated that is different from the predetermined location. 

McEwen-King discloses wherein the cable comprises one or more intrinsic fiber optic sensors configured to measure fluid flow rate across a range of positions including 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 17, Clark and Lanclos do not expressly disclose wherein the cable is configured to be positioned in a tubular extending in the wellbore.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 19, Clark and Lanclos do not expressly disclose wherein the cable comprises one or more intrinsic fiber optic sensors, and wherein the operations further comprise acquiring one or more measurements of a physical characteristic representative of the fluid flow rate using the one or more intrinsic fiber optic sensors.

McEwen-King discloses wherein the cable comprises one or more intrinsic fiber optic sensors, and wherein the operations further comprise acquiring one or more measurements of a physical characteristic representative of the fluid flow rate using the one or more intrinsic fiber optic sensors (see paragraphs 0009, 0013, and 0017: flow data correlated with acoustic data/vibrational data sensed by the DAS/distributed acoustic sensing optical fiber; and see paragraphs 0060 and 0064: sensors may be intrinsic).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, 

Regarding claim 20, Clark and Lanclos do not expressly disclose wherein determining fluid flow rates at a range of locations in the wellbore, including the predetermined location, using the one or more intrinsic fiber optic sensors;
determining that the perforation charge did not detonate at the predetermined location based on the fluid flow rate at the predetermined location; and
determining an actual location that the perforation charge detonated based on the fluid flow rate at the actual location, the actual location being in the range of locations.

McEwen-King discloses wherein determining fluid flow rates at a range of locations in the wellbore, including the predetermined location, using the one or more intrinsic fiber optic sensors (see paragraphs 0009, 0013, and 0017: flow data correlated with acoustic data/vibrational data sensed by the DAS/distributed acoustic sensing optical fiber; and see paragraphs 0060-0065: intrinsic sensor cover a range of depths); 
determining that the perforation charge did not detonate at the predetermined location based on the fluid flow rate at the predetermined location and determining an actual location that the perforation charge detonated based on the fluid flow rate at the actual location, the actual location being in the range of locations (see Figs 2a, 2b, 3a and 3b and paragraphs 0065 and 0067-0070: indicates the locations of 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2006/0054317) in view of Lanclos (US 2012/0199352), McEwen-King (US 2013/0233537), and Hartog (US 2010/0207019).

Regarding claim 7, Clark, Lanclos, and McEwen-King further do not expressly disclose wherein the cable is positioned in an annulus between a tubular that extends in the wellbore and a wall of the wellbore.

Hartog discloses wherein the cable is positioned in an annulus between a tubular that extends in the wellbore and a wall of the wellbore (see paragraph 0018: DVS may be deployed in the annulus between the tubing and the casing)
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and McEwen-King with the teachings 

Regarding claim 16, Clark, Lanclos, and McEwen-King further do not expressly disclose wherein the cable is configured to be positioned in an annulus between a tubular in the wellbore and a wall of the wellbore.

Hartog discloses wherein the cable is configured to be positioned in an annulus between a tubular in the wellbore and a wall of the wellbore (see paragraph 0018: DVS may be deployed in the annulus between the tubing and the casing)
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and McEwen-King with the teachings of Hartog, i.e. monitoring downhole fracture characteristics by placing the cable in the annular region, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2006/0054317) in view of Lanclos (US 2012/0199352), McEwen-King (US 2013/0233537), and Lindgaard (US 2016/032504).

Regarding claim 9, Clark, Lanclos, and McEwen-King further do not expressly disclose calibrating a velocity model or a tool-face orientation model, or both, based in part on the actual location where the perforation charge detonated.

Lindgaard discloses calibrating a velocity model or a tool-face orientation model, or both, based in part on an actual location where a perforation charge detonated (see paragraphs 0029 and 0060-0061: using a shot at a known location to calibrate a velocity model, shot can be a perforation shot). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and McEwen-King with the teachings of Lindgaard, i.e. using the determined/know location of the perforation charge to calibrate a velocity model of the formation, for the advantageous benefit of improving the accuracy of a seismic monitoring system. As disclosed in Lindgaard, is known in the art that perforation shots can be used to calibrate a velocity model. 

Regarding claim 15, Clark, Lanclos, and McEwen-King further do not expressly disclose one or more seismic receivers configured to detect seismic waves generated by the detonation of the one or more charges, wherein the processor is configured to calibrate a velocity model of a formation through which the seismic waves propagate based in part on the actual location.

Lindgaard discloses one or more seismic receivers configured to detect seismic waves generated by the detonation of the one or more charges, wherein the processor 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and McEwen-King with the teachings of Lindgaard, i.e. using the determined/know location of the perforation charge to calibrate a velocity model of the formation, for the advantageous benefit of improving the accuracy of a seismic monitoring system. As disclosed in Lindgaard, is known in the art that perforation shots can be used to calibrate a velocity model. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2006/0054317) in view of Lanclos (US 2012/0199352), McEwen-King (US 2013/0233537), and Hill (US 2012/0111560).

Regarding claim 12, Clark, Lanclos, and McEwen-King further do not expressly disclose wherein the processor is configured to determine that the perforation charges did not detonate at the predetermined location when the fluid flow rate is below a threshold.

Hill discloses that a method/system for tracking fracture locations wherein the system is configured to determine that no fracture at a fracture site when there is no 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and McEwen-King with the teachings of Hill, i.e. monitoring location for significant flow/setting a threshold value when analyzing the measured flow rates that would represent perforation locations/detonation location within the wellbore, for the advantageous benefit of distinguishing perforation locations from non-perforated locations. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shanks (US 2014/0290335) discloses a Method and System for Analyzing Collected Data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865